Citation Nr: 0927908	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  07-33 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 
1972 and from August 1979 to January 1998.  His awards and 
medals include the Bronze Star and Combat Infantryman Badge.  

This case comes before the Board of Veterans' Appeals on 
appeal from August 2006 and August 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran was scheduled to appear at a videoconference 
hearing at the RO in White River Junction, Vermont, in July 
2009.  Due to technical difficulties, the hearing was not 
held.  The case is being remanded for a hearing to be re-
scheduled in August 2009.  In lieu of the videoconference 
hearing, the Veteran has requested a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the 
RO before a Veterans Law Judge from the 
traveling section of the Board scheduled 
in August 2009.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

